Citation Nr: 0503324	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  99-21 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an earlier effective date for service 
connection for status post total right knee replacement for 
accrued benefits purposes.

2.  Entitlement to an evaluation for right knee disability, 
from June 20, 1986, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1941 to July 
1945.  

In a January 1998 rating decision of the Albuquerque, New 
Mexico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), service connection for status post total right 
knee replacement was granted and a 100 percent rating was 
assigned from June 18, 1997 under 38 C.F.R. § 4.30, an 
evaluation 100 percent was assigned from August 1, 1997 to 
July 31, 1998 for convalescence, and then a 30 percent 
effective August 1, 1998.  

The veteran died in August 1998.

In a November 1998 rating decision, an evaluation of 60 
percent was assigned for accrued benefits purposes effective 
August 1, 1998.  

In a separate Board decision, the Board vacated the portion 
of the January 10, 2003 decision that remanded for VCAA 
compliance.  This decision is issued in its place.  

The issue of entitlement to an evaluation for right knee 
disability, from June 20, 1986, for purposes of accrued 
benefits is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  On June 20, 1986, a claim of secondary service connection 
for right knee disability/arthritis of the right knee was 
received.  The veteran was not informed of a denial of 
service connection or of a right to appeal.

2.  Subsequently service connection for right knee disability 
was granted.  


CONCLUSION OF LAW

The legal criteria have been met for an effective date of 
June 20, 1986, for the grant of secondary service connection 
for right knee disability.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1950 rating decision, entitlement to service 
connection for a gunshot wound of the right leg, Muscle Group 
XI, was granted.  

A review of the record reveals that on June 20, 1986, a VA 
Form 21-4138 was received from the veteran.  The veteran 
stated that he was seeking compensation for his right leg 
wound.  He indicated that he had arthritis as a result of his 
right leg wound and had been treated by VA.  This constituted 
a claim for knee disability.  August 1985 VA records showed 
that the veteran had arthritis of the right knee.  

In a September 1986 rating decision, an increased rating for 
a gunshot wound of the right leg, Muscle Group XI, was 
denied.  It was noted that the veteran did not have any knee 
joint involvement from the gunshot wound.  It was further 
noted that the veteran had undergone an arthroscopy for a 
torn medial meniscus on June 20, 1986, but this procedure was 
unrelated to his service-connected disability.  In September 
1986, the veteran was notified that his claim for an 
increased rating was denied.  The notification letter did not 
address service connection for right knee arthritis.  The 
veteran was not notified that service connection for right 
knee disability as secondary to gunshot wound of the right 
leg was addressed or denied.  The letter was inadequate.

On June 18, 1997, a claim of service connection for a right 
knee disability as secondary to service-connected gunshot 
wound of the right leg was received.  

In September 1997, the veteran was afforded a VA examination.  
The examiner opined that the veteran's right knee disability 
was clearly secondary to his gunshot wound of the right knee 
which was incurred during service.  

In a January 1998 rating decision, service connection for 
status post total right knee replacement was granted as it 
was related to the service-connected gunshot wound of the 
right leg, Muscle Group XI.  The veteran was assigned an 
award from June 18, 1997.  

In July 1998, a notice of disagreement to the assigned 
ratings was received.  The veteran died in August 1998 while 
the claim was pending.  

Thereafter, the appellant filed a claim for accrued benefits.  

The appellant has requested the appropriate rating for right 
knee disability, on an accrued basis as the veteran had a 
claim pending for the same when he died.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The RO assigned an effective date of June 18, 1997, for 
service connection for status post right knee replacement.  
The assigned effective date was based on the June 18, 1997 
claim of service connection for a right knee disability.  

On June 20, 1986, a claim of service connection for arthritis 
of the right leg was received.  The VA medical records showed 
arthritis of the right knee.  

In a September 1986 rating decision, an increased rating for 
a gunshot wound of the right leg, Muscle Group XI, was 
denied.  In September 1986, the veteran was notified that his 
claim for an increased rating was denied.  The notification 
letter did not address service connection for right knee 
arthritis.  This was a failure of due process.  Thus finality 
of any purported decision did not attach.

The VA was presented with a specific claim for secondary 
service connection of arthritis of the right leg.  The 
September 1986 rating decision that denied an increased 
rating for gunshot wound of the right leg stated that there 
was no knee joint involvement of the right knee from the 
gunshot wound.  Arthritis was not specifically addressed.  
The RO did not specifically deny secondary service connection 
for a right knee disability.  There was no notification of 
such.  

The January 1998 rating decision assigned an effective date 
of June 18, 1997 for status post right knee replacement.  
This assigned effective date is unsupportable.  The veteran's 
claim for secondary service connection was received on 
June 20, 1986.  The issue was not adequately addressed.  
Although the RO noted in the rating decision that there was 
no right knee involvement, the veteran was never notified of 
a denial of secondary service connection.  Merely stating 
that an increased rating was not warranted did not address 
the issue of secondary service connection.  The notification 
letter did not put the veteran on any type of notice that his 
claim was addressed or denied.  Eventually, evidence added to 
the filed affirmed that there was a nexus between current 
right knee disability and the service-connected gunshot wound 
of the right leg.  

The September 1986 rating decision denied compensation for a 
right knee disability as part of the increased rating claim.  
Since there was a failure to inform, the decision never 
became final.  The proper effective date for the grant of 
service connection for secondary service connection for right 
knee disability is June 20, 1986, the date of the initial 
claim.  

The Board is aware that any award, if any, is subject to time 
limitations.


ORDER

An effective date of June 20, 1986, for the award of 
secondary service connection for right knee disability is 
granted.


REMAND

As noted, the appellant has requested the appropriate rating 
for right knee disability, on an accrued basis as the veteran 
had a claim pending for the same when he died.  As determined 
above, an effective date of June 20, 1986, for the award of 
secondary service connection for right knee disability is 
granted.  The AOJ must readjudicate the matter of the 
evaluation for right knee disability from the effective date 
of service connection, for accrued purposes.  

Accordingly, this matter is REMANDED for the following action

1.  The AOJ should readjudicate the 
matter of the evaluation for right knee 
disability from the effective date of 
service connection, June 20, 1986, for 
accrued purposes.

2.  The AOJ should clearly establish the 
benefits that were awarded.  VA Form 21-
8947 appears to reflect an award for a 
period of one year prior to death.  The 
law appears to provide for a period of 
two years of unpaid benefits.

If upon completion of the requested action, the issue on 
appeal remains denied, the case should be returned after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


